DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 14-15, 29, 41, 48, and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20170183053) in view of Edney (US 10252724).
Claim 1 & 15;
Zeng teaches a man-machine interaction somatosensory vehicle, comprising a vehicle body (Fig. 1, Items 303/304 & 301/302) and two wheels (Items 114 & 115) disposed on the vehicle body, the wheels being rotatable (¶0033, Lines 30-32) around the vehicle body in a radial direction; characterized in that wherein the vehicle body further comprises a supporting frame (Fig. 6, 620), two pedal devices (Items 401 & 402) disposed on the supporting frame, a control device (Items 101 & 102), and a driving device (Items 114 & 115) configured to drive the wheels, the supporting frame is an integral structure and is rotatably connected (¶0035) to the wheels, the pedal device comprises a pedal foot board (Item 403) and a first position sensor (Item 405) located between the pedal foot board and the supporting frame for sensing stress information of the pedal device, the control device controls the driving device to drive the wheels to move or steer according to the stress information of the two pedal devices (¶0041, Lines 8-14). 
Edney teaches a man-machine interaction somatosensory vehicle (Fig. 1), the supporting frame is an integral structure formed as one piece (Fig. 6, 620).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the unitary frame of Edney with the vehicle system of Zeng to provide for the obvious benefit of reduced manufacturing costs and vehicle complexity. (Edney, Col. 2, Lines 51-67) Providing a singular frame as taught by Edney would also improve safety for a user. (Edney, Col. 3, Lines 1-21)
Claim 2; 
Zeng as modified teaches wherein each of the first position sensors comprises two sensing element regions distributed at two portions of the pedal foot board (Fig. 1, Item 403), the first position sensor senses stress information of the two portions of the pedal foot board through the two sensing element regions (Fig. 1, Items 407 – cavity that supports item 404/405, two on each side of the vehicle), and obtains the stress information (Fig. 5, Item 604 – bearing sensing switch) of the pedal device.
Claim 3;	
Zeng as modified teaches wherein the sensing element region is provided with a first force receiving portion and a second force receiving portion (Fig. 1, Item 404 – ‘sensing rubber mat’, two on each side of the vehicle), the first force receiving portion of each of the sensing element regions abuts against one of the supporting frame and the pedal foot board (Fig. 2 & 4 – sensing regions supported by frame and in contact with ‘pedal support’ 403), and the second force receiving portion abuts against the other of the supporting frame and the pedal foot board (Fig. 1, Item 407 – frame comprises two chambers for receiving sensor data.
Claim 4; 
Zeng as modified teaches a bottom surface of one of the first force receiving portion and the second force receiving portion abutting against the pedal foot board (Fig. 1, Item 404 & 403) is in suspended arrangement (Fig. 4, -pedal unit with force receiving portions considered suspended from the ground in an assembly arrangement-).
Claim 5; 
Zeng as modified teaches the pedal device further comprises a sensor fixing base (Fig. 1, Item 406) mounted on the supporting frame (- ‘control board positioning frame’ 406 is arranged underneath 103/104- ), one of the first force receiving portion and the second force receiving portion abutting against the supporting frame abuts against the supporting frame through the sensor fixing base (Fig. 4 – diagrams frame and sensor unit in assembled arrangement and considered as abutting).
Claim 6; 
Zeng as modified teaches the first force receiving portion abuts against the pedal foot board (Fig. 1 & 4 - pedals 401/402 contacts force receiving potion 404 via 403-), and the second force receiving portion abuts against the sensor fixing base (- Item 404 in contact with , a bottom surface of the first force receiving portion is suspended.
Claim 11;  
 Zeng as modified teaches a pedal device further comprises a lower shell located between the sensor fixing base and the vehicle body (Fig. 1 & 6, Item 303/304 – lower cover considered as lower shell of the vehicle body), a foot pad (Fig. 1, Item 401 – Pedal device serves as foot pad for rider) is disposed above the pedal foot board (Fig. 1, Item 403), and the foot pad is connected to the lower shell (-via vehicle body enclosure 301-304-) in a closed manner.
Claim 14;
Zeng as modified teaches wherein the first position sensor is a stress sensor (¶0041, Fig. 1, – ‘sensing rubber mat’ provides signal to ‘bearing sensing switch’ 604).
Claim 18;
Zeng 
Edney teaches a frame that holds a battery is metallic. the supporting frame is provided with a longitudinal power supply therein extending in an axial direction of the wheels, the power supply comprises a battery case, the battery case and the supporting frame are made of metal, and a position-limiting recess and a position-limiting protrusion matched with each other are provided between the battery case and the supporting frame
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the unitary frame of Edney with the vehicle system of Zeng to provide for the obvious benefit of reduced manufacturing costs and vehicle complexity. (Edney, Col. 2, Lines 51-67) Providing a singular frame as taught by Edney would also improve safety for a user. (Edney, Col. 3, Lines 1-21)
Claim 29;
Zeng as modified teaches a wheel axle (Fig. 1, Item 107 – ‘shaft fixation block’ indicates an axle connected to wheels 114/115), one end end of the wheel axle is connected with a wheel axle fixing board (Fig. 1, Item 107 – ‘shaft fixation block’), and a center of gravity of the vehicle body is lower than the wheel axle (Fig. 4 – primary components located substantially below wheel axle) 
Claim 41; 
Zeng as modified teaches the control device comprises a main control board (Fig. 1, Item 109) disposed laterally within the tubular supporting frame (Fig. 4 – frame displays tubular cross-section), a power supply is disposed in the supporting frame (Fig. 4, Item 501 – ‘battery’), and the main control board interfaces electrically with the power supply (- motors are powered electrically and controlled by a control unit-)
Claim 48;
Zeng as modified teaches the main control board (Item 109) is laterally disposed at a top end of the supporting frame (Fig. 1 & 4 – main control board mounted underneath pedal board in the upper portion of the vehicle), and the power supply is located below the main control board (- portions of the power supply are located below the control board-).
Claim 69;
Zeng as modified teaches a connector that is in contact with each sensing element region on both sides of the vehicle (Fig. 1, Item 403 – pedal foot support comprises protrusions that sit in element 406). 
Claim 70;
Zeng as modified teaches a first gap is formed between the pedal foot board and the sensing element region (Fig. 1, Item 407 – through hole provided for insertion of sensing elements and pedal support, gap considered as tolerances accepting a pedal structure for use with a load sensor system), a second gap is formed between the sensor fixing base and the sensing element region (-sensor fixing base comprises region in the form of a cavity and considered as a gapping structure). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20170183053) in view of Edney (US 10252724) as applied to claim 1 above, and further in view of Ying (US 20160129963).
Zeng teaches a position sensor integrated with the supporting frame relative to the wheels that measures load. (Fig. 1, Item 405) Zeng further teaches a method of maintaining rider balance under operation (¶0033, Lines 34-37) Zeng does not teach a position sensor that measures tilt information with a gyroscope, accelerometer or photoelectric sensor. 
Ying teaches a sensor for sensing tilt information of the supporting frame relative to the wheels, wherein the second position sensor comprises a gyroscope and acceleration sensor (¶0048, Fig. 5, Items 80, 83, 84-85)
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from the teachings of a ‘smart balance wheel’ from Zeng with further addition of a tilt sensing unit as taught by Ying to provide for the known technique of balance control to an inverted pendulum vehicle. (Ying, ¶0051, “…the detection technology of the acceleration sensor and gyroscope is conventional…”)

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20170183053) as applied to claim 1 above, and further in view of Heinzmann (US 20040007399).
Zeng teaches a vehicle comprising a pair of wheels with axles and in-hub motors that are electrically powered. (Fig. 1)
Heinzmann teaches the vehicle is provided with a feedback control system, a Hall connection element (¶0072), and a temperature connection element (¶0066) for transmitting a temperature signal. 
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a somatosensory vehicle from the teachings of Zeng with further modification of a feedback control system as taught by Heinzmann to improve safety and performance of the assembly. (Heinzmann, ¶0130, Lines 4 -14 “A critical fault… may indicate an imminent failure of the component…”)

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
Claim 1;
Regarding applicant’s assertion, “…Accordingly, in Zeng, the left wheel 114 and the left frame 103 are fixed to each other, and the right wheel 115 and the right frame 104 are fixed to each other, and this implies that the frame and the wheel are not rotatably connected to each other.” (Applicant Remarks, Page 4, ¶3) Zeng discloses a vehicle (Fig. 1) with wheels that are intended to rotate. Wheels are commonly provided with axles to permit rotation whilst being fixed to a structure, and is considered a well understood and routine technology. Further, wholly constrained wheels would render a vehicle inoperable and could possibly damage electronic components during attempted use. 
Applicant’s arguments with respect to an “integral frame” defined in claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Edney (US 10252724).
Regarding applicant’s assertion, “Zeng does not disclose the feature of… a first position sensor located between the pedal foot board and the supporting frame for sensing stress information…the control device controls the driving device to drive the wheels to move or steer according to the stress information of the two pedal devices". This argument was found to be non-persuasive, as Zeng indicates that the vehicle is started during operation by providing a motor driving instruction, and considered to meet the limitations claimed. Further, recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Claim 16; 
Applicant’s arguments with respect to an “integral frame” defined in claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Edney (US 10252724).
Claim 50;
In response to applicant's arguments against the references individually (Heinzmann, (US 20040007399)), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner notes that the applicant argues that Heinzmann does not teach the features of claim 1, however Heinzmann is only used in combination with Zeng in the filed obviousness rejection of Claim 50. (Non-final Rejection, 10/21/2021, Claim 50)
Allowable Subject Matter
Claims 18, 20, 28, 31, 33, 45, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611